            Case 5:15-cr-00106-EJD Document 299 Filed 09/03/19 Page 1 of 8



 1    Thomas J. Nolan (CA SBN 48413)                         Edward Swanson (CA SBN 159859)
      Daniel B. Olmos (CA SBN 235319)                        August Gugelmann (CA SBN 240544)
 2    NOLAN BARTON & OLMOS LLP                               SWANSON & MCNAMARA LLP
      600 University Avenue                                  300 Montgomery Street, Suite 1100
 3    Palo Alto, CA 94301                                    San Francisco, CA 94104
      Tel. (650) 326-2980                                    Tel. (415) 477-3800
 4    Fax (650) 326-9704                                     Fax. (415) 47-9010
 5
      Counsel for Defendant
 6    Hao Zhang

 7
                                   UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                            SAN JOSE DIVISION
10

11

12   UNITED STATES,                                      Case No.: CR 15-00106 EJD

13                         Plaintiff,
                                                         TRIAL BRIEF
14           vs.

15   HAO ZHANG, ET AL.,

16                         Defendants.

17

18
            Defendant Hao Zhang, through undersigned counsel, hereby submits this Trial Brief to assist
19
     the Court with respect to the bench trial in this matter set to begin on September 10, 2019.
20

21     I.      Background Information
22          Hao Zhang was born on October 20, 1978, in the rural village of Jiangnan in Hunan, a
23
     province in Central China. Dr. Zhang had a modest upbringing but excelled academically, earning a
24
     position at a top-level high school in Hunan Province. He was then admitted, at the age of 16, to Jilin
25
     University, a top university located in the northeast of China. Dr. Zhang graduated at the top of his
26
27   class and was offered a position in the university’s master’s program in physics, and thereafter was

28   encouraged by the college to apply to universities in the United States to pursue a Ph.D.

                                                                                                             1
            Case 5:15-cr-00106-EJD Document 299 Filed 09/03/19 Page 2 of 8



 1           In 2000, Dr. Zhang received a full scholarship to Texas A&M University, which included a
 2
     $10,000 teaching assistant scholarship. By comparison, the average monthly salary for a university
 3
     professor in China at the time was about $100. Six months after he arrived in Texas, Dr. Zhang
 4
     received a belated offer from USC in its Ph.D. program, and he elected to transfer.
 5
             USC required its Ph.D. students to have a research advisor, and Mr. Zhang chose Dr. Eun Sok
 6

 7   Kim, an engineering professor who specialized in Micro Electro-Mechanical Systems (MEMS).

 8   Although Dr. Zhang had never studied MEMS before, after taking an introductory course under Dr.
 9   Kim’s professorship, he joined Dr. Kim’s MEMS research team. Dr. Zhang quickly began to see Dr.
10
     Kim as a professional mentor because of Dr. Kim’s industrious work ethic and dedication to his
11
     students. In the spring of 2002, Dr. Zhang worked tirelessly in preparation for the 2002 IEEE
12
     International Frequency Control Symposium, which resulted in his becoming the lead author of an
13

14   internationally-recognized research paper on a structural innovation at the boundary of an FBAR

15   resonator. By the time of his graduation in 2006, Dr. Zhang would publish a total of 23 papers in

16   various international journals, many on the topics of MEMS and, more specifically, radio frequency
17   (RF) filters.1
18
             In May 2006, Dr. Zhang completed his master’s degree in Physics and Ph.D. in Electrical
19
     Engineering, which included a dissertation on bulk acoustic resonators supervised by Dr. Kim, and he
20
     began his search for employment. He applied for university faculty positions in the United States,
21

22   but he was unable to secure a teaching position due in large part to his poor English language skills.

23   Dr. Zhang then applied to various MEMS engineering positions, and accepted a position at Skyworks

24

25

26
     1
27     Radio frequency (RF) filters include both surface acoustic wave (SAW) and bulk acoustic wave
     (BAW) filters. SAW filters have a relatively simple structure, whereas BAW filters are more
28   complex, more expensive to manufacture, and are better quality. FBAR filters are a type of BAW
     filter – they are composed of multiple resonators on a silicon wafer using MEMS technology.

                                                                                                              2
           Case 5:15-cr-00106-EJD Document 299 Filed 09/03/19 Page 3 of 8



 1   Solutions in Boston, MA. Dr. Zhang moved to Boston with his new wife Liping, whom he had met
 2
     the previous summer while back in China.
 3
               At Skyworks Solutions, Dr. Zhang worked on the design of BAW filters, on which he had
 4
     written an entire chapter in his Ph.D. dissertation, and was quickly an instrumental member of the
 5
     team. Dr. Zhang received recognition and awards for his contribution at Skyworks. However, in
 6

 7   January 2009, Skyworks defunded research on the BAW filter due to the project’s perceived lack of

 8   financial viability. When the unit was dissolved, Dr. Zhang was transferred to a different team which
 9   worked on silicon switches. The dull nature of his new position caused Dr. Zhang to lose interest in
10
     his work at Skyworks. Before long, he restarted his search for a teaching position in the United
11
     States.
12
               Dr. Zhang was then approached by a USC classmate, Wei Pang, who had worked on MEMS
13

14   filters at Avago Technologies since his graduation. Mr. Pang encouraged Dr. Zhang to apply with

15   him for teaching positions at Tianjin University (TJU) in China, which would include building a

16   MEMS research laboratory at the university. TJU is a premier technical university in China, although
17   in 2009 it did not yet have a MEMS research laboratory, an asset considered standard for technical
18
     universities around the world. Dr. Zhang, Mr. Pang, and several others worked for months
19
     developing concepts for the research laboratory – conduct which forms the primary basis of the
20
     criminal charges in this case – and Dr. Zhang and Mr. Pang ultimately agreed to accept professor
21

22   positions at TJU. In the fall of 2010, Dr. Zhang’s professorship effectively began. He taught two

23   MEMS courses to undergraduate and graduate students and received numerous teaching awards.

24             Dr. Zhang and Liping gave birth to a son in 2013. Dr. Zhang was arrested one month before
25
     their son’s second birthday. For the past four years while Dr. Zhang has been on house arrest in
26
     California, he has seen his son only for several weeks during the summers when Liping and their son
27
     come to visit.
28

                                                                                                            3
               Case 5:15-cr-00106-EJD Document 299 Filed 09/03/19 Page 4 of 8



 1       II.      Procedural History
 2
               Dr. Zhang was charged in a sealed Superseding Indictment dated April 1, 2015, with one
 3
     count of Conspiracy to Commit Economic Espionage in violation of 18 U.S.C. § 1831(a); one count
 4
     of Conspiracy to Commit Theft of Trade Secrets in violation of § 1832(a); fourteen substantive
 5
     counts of Theft of Trade Secrets in violation of § 1832(a); and fourteen corresponding substantive
 6

 7   counts of Economic Espionage in violation of § 1831(a).2 Eleven of the fourteen charged trade

 8   secrets are alleged to belong to Avago Technologies, and three purportedly belong to Skyworks.
 9             Just two weeks after the government secured the Superseding Indictment against Dr. Zhang,
10
     the State Department issued him a multiple entry visa to permit him to travel to the United States
11
     from China in order to attend a conference at which he had been invited to speak. On May 16, 2015,
12
     Dr. Zhang was arrested at LAX upon his arrival on U.S. soil, interrogated at the airport, and then
13

14   turned over to the U.S. Marshal. Mr. Zhang made his initial appearance in the Northern District of

15   California on May 29, 2015, and was ordered released on July 8, 2015, on series of conditions

16   including a $500,000 fully-secured bond and house arrest with GPS monitoring.3 The next morning,
17   authorities at the San Jose Main Jail turned Dr. Zhang over to the U.S. Marshal, which then delivered
18
     him to Immigration and Customs Enforcement (ICE) agents in San Jose pursuant to an immigration
19
     detainer which had apparently been lodged by the Department of Homeland Security. Dr. Zhang
20
     spent the next several weeks in immigration detention at the Yuba County Jail, despite a release order
21

22   from this Court, while the Justice Department claimed it had no authority over the actions of its sister

23   Executive Branch agency. On July 24, 2015, the Court issued an order that “the government must be

24

25
     2
26     Mr. Zhang is charged with 30 of the 32 counts in the Superseding Indictment. There is one
     substantive count of Economic Espionage and one substantive count of Theft of Trade Secrets for
27   which Mr. Zhang is not charged.
     3
28    Although there have been some modifications of Mr. Zhang’s release conditions, he remains on
     house arrest with GPS monitoring to this day, more than four years after his initial arrest.

                                                                                                            4
              Case 5:15-cr-00106-EJD Document 299 Filed 09/03/19 Page 5 of 8



 1   prepared to explain whether a ‘lesser remedial action’ than dismissal is available if defendant Zhang
 2
     cannot be released on bail as previously ordered by this court.” See Docket No. 40. Following a
 3
     hearing on July 28, 2015, Dr. Zhang was finally released from government custody.
 4
              Following several years of discovery and pretrial motion litigation, the parties agreed, on June
 5
     19, 2019, to waive jury and conduct a bench trial largely on the basis of an Evidentiary Stipulation of
 6

 7   Facts for Trial. See Docket No. 292. The parties do not stipulate or agree that the Evidentiary

 8   Stipulation of Facts for Trial contains evidence sufficient to meet the elements of the charged crimes
 9   under §§ 1831 and 1832.
10
       III.      Intent to Call Witness Eun Sok Kim
11
              Pursuant to Federal Rule of Criminal Procedure 16(b), the defense discloses the following
12
     witness who may testify at trial.
13

14            Professor Eun Sok Kim is Professor of Electrical and Computer Engineering at the

15   University of Southern California School of Engineering. From July 2009 to June 2018, he was the

16   Chair of the Electrophysics division of the Ming Hsieh Department of Electrical Engineering-
17   Electrophysics.
18
              As discussed above, Mr. Kim was a professor and mentor to Mr. Hao Zhang during Dr.
19
     Zhang’s tenure at the University of Southern California from 2000 to 2006, and also supervised Dr.
20
     Zhang’s Ph.D dissertation. Mr. Kim will testify about the academic training Dr. Zhang received at
21

22   USC, where he focused his studies on FBAR technology. Mr. Kim will testify generally about

23   MEMS technology, and how radio frequency (RF) filter technology (which, again, includes both

24   surface acoustic wave (SAW) and bulk acoustic wave (BAW) filters) fits into that broader discipline.
25
     He will offer his opinion, based upon his years teaching Dr. Zhang, his supervision of Dr. Zhang’s
26
     dissertation, and his continued relationship with Dr. Zhang, that Dr. Zhang is an honest person.
27
              Mr. Kim will also testify about the MEMS research laboratory at USC and its policies during
28
     the time that Dr. Zhang was a student at USC. Mr. Kim will testify that the USC MEMS research lab
                                                                                                             5
              Case 5:15-cr-00106-EJD Document 299 Filed 09/03/19 Page 6 of 8



 1   had relationships with numerous private companies who used the lab for their own research. He will
 2
     testify that there was a strong preference in the USC MEMS lab not to sign non-disclosure
 3
     agreements with these private companies in order to facilitate the free and open exchange of ideas.
 4
     He will also testify that the USC MEMS lab was often visited by students and professors from other
 5
     universities around the world. Mr. Kim will testify that he has visited numerous MEMS research
 6

 7   laboratories at universities around the world, and in his personal experience those laboratories have

 8   similar policies regarding the open exchange of information as did the USC MEMS lab during Dr.
 9   Zhang’s time at the university.
10
        IV.      Legal Issues to Be Decided At Trial
11
              To qualify as a trade secret under 18 U.S.C. § 1839(3), the Government must prove beyond a
12
     reasonable doubt that:
13

14                   a. The information is owned by the entity claiming it as a trade secret;

15                   b. The information is actually secret in that it is not generally known to, nor readily
                        ascertainable by, the public;
16
                     c. The owner of the information took reasonable measures to keep the information
17                      secret; and,
18
                     d. The information has independent economic value because it is secret (i.e., not
19                      generally known to or ascertainable by the public).

20            Further, to demonstrate a violation under 18 U.S.C. § 1832(a), the Government must prove

21   that:
                     a. The owner of the information did not consent to the defendant taking, copying, or
22                      possessing the information;
23
                     b. The defendant knew the information was a trade secret;
24
                     c. The defendant intended to convert the trade secrets to the benefit of someone other
25                      than the owner of the information; and,
26                   d. The defendant intended or knew that her actions would injure the owner of the
27                      information.
              Finally, to constitute a violation of Economic Espionage under 18 U.S.C. § 1831(a), the
28
     government must meet all the elements of § 1832(a), and then prove beyond a reasonable doubt that
                                                                                                               6
           Case 5:15-cr-00106-EJD Document 299 Filed 09/03/19 Page 7 of 8



 1   the defendant intended or knew that the offense would benefit a foreign government, instrumentality,
 2   or agent.
 3          The parties have entered a joint factual stipulation describing the material alleged by the
 4   government to be trade secrets. Docket 292-1, ¶ 8 (Avago); ¶ 10 (Skyworks). The parties agree that
 5   this material was the property of Avago and Skyworks, respectively, and that each company “derived
 6
     a competitive advantage in the marketplace by keeping this information confidential.” Id. The
 7
     stipulation describes the steps taken by each company to keep the alleged trade secrets confidential,
 8
     and the parties agree that these steps were “consistent with industry standards.” Id. at ¶ 9 (Avago); ¶
 9
     11 (Skyworks). The stipulation further describes emails containing this material that were sent or
10
     received by Dr. Zhang during the relevant time period – i.e., when he, Mr. Pang, and others were
11
     developing the concepts and plans for the MEMS research laboratory at TJU. Id. at ¶ 15. The
12
     stipulation does not address whether the material was “actually secret” or whether the measures taken
13
     to protect the material were “reasonable” under 18 U.S.C. § 1839(3), and thus does not answer the
14
     question of whether the material was in fact trade secret. Further, the stipulation does not address
15
     whether Dr. Zhang knew the information was trade secret, whether he had the intent to convert trade
16
     secrets to the benefit of someone other than their owner, or whether he knew or intended that his
17
     actions would harm the owners of the trade secret, all required elements under 18 U.S.C. § 1832(a).
18

19          With respect to the allegation that Dr. Zhang committed economic espionage, the stipulation

20   does not address whether any entity at issue in this case was a “foreign government, foreign

21   instrumentality, or foreign agent” under 18 U.S.C. § 1831(a) as those terms are defined in 18 U.S.C.

22   §§ 11 and 1839(1), (2). The stipulation also does not address whether Dr. Zhang knew or intended

23   that his conduct would benefit any such government, instrumentality, or agent, as required by 18

24   U.S.C. § 1831(a).

25

26
27

28

                                                                                                             7
         Case 5:15-cr-00106-EJD Document 299 Filed 09/03/19 Page 8 of 8



 1
     Dated: September 3, 2019            SWANSON & MCNAMARA LLP
 2
                                                                /S/
 3                                       Edward Swanson
                                         Attorney for Defendant Hao Zhang
 4

 5

 6

 7   Dated: September 3, 2019            NOLAN BARTON & OLMOS LLP
 8                                                         /S/
                                         Daniel Olmos
 9                                       Attorney for Defendant Hao Zhang
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                                            8
